MEMORANDUM***
Belkis Castro appeals the district court’s judgment affirming the Commissioner of the Social Security Administration’s denial of her application for Title II Social Secu*968rity disability insurance benefits and Title XVI Supplemental Security Income benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.2002). We affirm.
The ALJ’s determination that Castro was not disabled due to a mental condition was supported by substantial evidence. See id. To the extent the ALJ rejected or ascribed less weight to the controverted opinions of certain physicians, his reasoning was specific and legitimate. See id. at 957; Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989). The ALJ properly deemed Castro’s inability to drive immaterial to the disability determination because substantial evidence showed Castro could use public transportation or rely on others to commute to the gainful employment the vocational expert testified Castro was able to perform in the national economy. See Frost v. Barnhart, 314 F.3d 359, 361 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.